

	

		II

		109th CONGRESS

		1st Session

		S. 1635

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Lautenberg (for

			 himself, Mr. Martinez, and

			 Mr. Lieberman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish ocean bottom trawl areas in

		  which trawling is permitted, to protect deep sea corals and sponges, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Bottom Trawl and Deep Sea Coral

			 Habitat Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Ocean resources are a vital component of

			 the United States economy, as noted by the United States Commission on Ocean

			 Policy.

			(2)A proper balance of use and protection of

			 ocean resources is necessary to ensure the sustainability of such

			 resources.

			(3)Deep ocean habitats provide fishery

			 resources and sites for deep sea corals and deep sea sponges.

			(4)Many fishermen of the United States derive

			 their livelihoods from fishing in deep ocean areas.

			(5)It is important that fishermen continue to

			 be permitted to use areas that have traditionally been fished, as long as

			 conservation considerations allow.

			(6)According to the National Research Council,

			 approximately 10 percent of the United States Exclusive Economic Zone, an area

			 of a total of 3,400,000 square nautical miles, is used each year by fishermen

			 who employ bottom trawls and, in the area that is 50 miles or less from shore,

			 this percentage is higher than 75 percent in some regions.

			(7)Vessel monitoring systems are increasingly

			 used in the fishing industry. For example, coverage of such systems for bottom

			 trawl vessels in the Pacific and North Pacific is 100 percent.

			(8)Deep sea corals and deep sea sponges host

			 biological diversity that, according to the United States Commission on Ocean

			 Policy, may rival that of coral communities in warmer, shallower

			 waters. For example, more than 1,300 species live among Lophelia coral

			 reefs in the northeastern Atlantic Ocean.

			(9)Complex seafloor habitats created by

			 structure-forming organisms, such as deep sea corals and deep sea sponges,

			 provide spawning habitat, food, and shelter to numerous fishes and other

			 associated species, including commercially and recreationally targeted

			 species.

			(10)Deep sea corals and deep sea sponges

			 typically exhibit slow growth, extreme longevity, and highly patchy

			 distribution, predominately along continental margins, seamounts, undersea

			 canyons, and ridges.

			(11)Deep sea corals and deep sea sponges have

			 not been fully studied for their benefit to society or for their ecological

			 importance to other associated species.

			(12)Deep sea corals, deep sea sponges, and

			 their associated invertebrates are a potential source of compounds with

			 biomedical properties, some of which are currently in clinical trials to study

			 their anti-cancer, anti-tumor, and anti-inflammatory properties.

			(13)The United States Commission on Ocean

			 Policy found that deep sea corals, along with their shallow-water counterparts,

			 are declining at a disturbing pace, and that certain types of

			 fishing gear damage deep sea coral ecosystems.

			(14)The National Research Council, in a 2002

			 report to Congress on the effects of trawling and dredging on seafloor

			 habitats, found that deep sea corals warrant protection, based on evidence of

			 the destruction of structured habitats caused by bottom trawls and

			 dredges.

			(15)The President’s Ocean Action Plan of 2004

			 encourages all regional fishery management councils to take action,

			 where appropriate, to protect deep-sea corals when developing and implementing

			 regional fishery management plans and includes provisions to

			 research, survey, and protect deep-sea coral communities.

			(16)In 2005, the North Pacific Fishery

			 Management Council proposed measures that will be adopted pending approval by

			 the Secretary of Commerce to confine use of bottom trawls in the Aleutian

			 Islands exclusive economic zone to specified historically productive fishing

			 areas, to disallow use of bottom trawls in historically unfished areas of

			 Aleutian Islands waters where deep sea corals have been undisturbed, to

			 designate as no-trawling zones those areas where coral ecosystems are known to

			 exist, and to develop a comprehensive plan for research and monitoring.

			3.Purposes

			(a)In

			 generalThe purposes of this

			 Act are—

				(1)to permit fishermen to use bottom trawls in

			 areas that, traditionally, have been fished using bottom trawls and that do not

			 contain deep sea coral and sponge ecosystems;

				(2)to provide long-term protection for deep

			 sea coral and sponge ecosystems, particularly in areas that have not

			 traditionally been fished with bottom trawls; and

				(3)to identify, map, and assess deep sea coral

			 and sponge ecosystems to create a balanced policy for maintenance of fishing

			 and protection of deep sea ecosystems.

				(b)ProcessThe Secretary shall use a process that

			 achieves an outcome similar to the outcome achieved by the North Pacific

			 Regional Fishery Management Council—

				(1)to protect the habitat of deep sea corals

			 or deep sea sponges to carry out the purposes of this Act; and

				(2)to identify areas that are open to the use

			 of bottom trawls and areas closed to such use where deep sea coral and sponge

			 ecosystems are present and protected.

				4.DefinitionsIn this Act:

			(1)Bottom

			 trawlThe term bottom

			 trawl means any trawl or dredge fishing gear that contacts the seafloor

			 while in use, including pelagic trawls that contact the seafloor while in use,

			 otter trawls, and scallop dredges.

			(2)Bottom trawl

			 zoneThe term Bottom

			 Trawl Zone means any area designated under section 7 or section 10 as a

			 Bottom Trawl Zone.

			(3)Coral habitat

			 conservation zoneThe term

			 Coral Habitat Conservation Zone means any area designated under

			 section 8 or section 11 as a Coral Habitat Conservation Zone.

			(4)CouncilThe term Council means any

			 Regional Fishery Management Council established by section 302 of the

			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.

			 1852).

			(5)Deep sea coral

			 and sponge ecosystemThe term

			 deep sea coral and sponge ecosystem means an ecosystem that meets

			 the criteria established by the Secretary pursuant to section 5(d) of this Act

			 composed of living deep sea corals or deep sea sponges, the benthic and

			 demersal species associated with them, and the biological, physical, chemical,

			 and geologic components that constitute habitat for corals or sponges.

			(6)Deep sea

			 coralsThe term deep

			 sea corals means the species that—

				(A)occur at a depth of greater than 50

			 meters;

				(B)do not contain symbiotic algae; and

				(C)are in the phylum Cnidaria, in the

			 order—

					(i)Antipatharia (black corals);

					(ii)Scleractinia (stony corals);

					(iii)Gorgonacea (horny corals);

					(iv)Alcyonacea (soft corals);

					(v)Pennatulacea (sea pens), in the class

			 Anthozoa; or

					(vi)Hydrocorallina (hydrocorals), in the class

			 Hydrozoa.

					(7)Deep sea

			 spongesThe term deep

			 sea sponges means species of the phylum Porifera that occur at a depth

			 of greater than 50 meters.

			(8)Exclusive

			 economic zoneThe term

			 exclusive economic zone has the meaning given that term in section

			 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.

			 1802).

			(9)SecretaryThe term Secretary means the

			 Secretary of Commerce or the Secretary's designee.

			(10)Vessel

			 monitoring systemThe term

			 Vessel Monitoring System means a type of mobile transceiver unit

			 that—

				(A)is approved by the Office of Law

			 Enforcement of the National Marine Fisheries Service; and

				(B)automatically determines the vessel's

			 position and transmits that information to a communications service provider

			 that is approved by such Office for transmission and relay to such

			 Office.

				5.Mapping and

			 research

			(a)Requirement for

			 mapping and researchThe

			 Secretary shall direct the Under Secretary for Oceans and Atmosphere to prepare

			 and carry out a comprehensive program to explore, identify, research, and map

			 the locations of deep sea corals and deep sea sponges.

			(b)Description of

			 mapping and researchThe

			 program described in subsection (a) shall include—

				(1)creating maps of the locations of deep sea

			 coral and sponge ecosystems; and

				(2)conducting research related to deep sea

			 corals and deep sea sponges, including research related to—

					(A)the natural history of such species;

					(B)the taxonomic classification of such

			 species;

					(C)the ecological roles of such

			 species;

					(D)the growth rates of such species;

					(E)the anthropogenic, ecological, and other

			 benefits of such species and the habitats of such species; and

					(F)the correlation of deep sea corals and deep

			 sea sponges with various types of geologic formations, physical features, and

			 other predictors of presence.

					(c)Cooperative

			 research programThe

			 Secretary, in consultation with the Councils, shall develop a cooperative

			 research program to identify—

				(1)the ideal areas for the use of bottom

			 trawls; and

				(2)the locations of deep sea corals and deep

			 sea sponges.

				(d)Thresholds of

			 deep sea coral and sponge presence

				(1)In

			 generalThe Secretary, in

			 consultation with the Councils and expert scientists, shall determine the

			 thresholds above which the abundances of various deep sea corals or deep sea

			 sponges shall be considered to constitute an ecosystem. In determining such

			 thresholds, the Secretary shall consider the life histories and growth rates of

			 deep sea corals and deep sea sponges and the criteria set out in paragraph

			 (2).

				(2)CriteriaIn determining the thresholds under

			 paragraph (1), the Secretary shall consider the following criteria:

					(A)Bycatch per unit effort of deep sea corals

			 or deep sea sponges in fishery trawls.

					(B)Presence of deep sea corals or deep sea

			 sponges in research surveys.

					(C)Predictions of the presence of deep sea

			 corals or deep sea sponges based on correlations with geologic or physical

			 features.

					(D)Other methods indicating ecologically

			 meaningful presence of these species in an area.

					6.Use of best available

			 data

			(a)RequirementThe Secretary shall use the best available

			 data to determine if an area shall be designated as a Bottom Trawl Zone or as a

			 Coral Habitat Conservation Zone.

			(b)ConsiderationsIn delineating the boundary and determining

			 the size of an area to be designated as a Bottom Trawl Zone or a Coral Habitat

			 Conservation Zone, the relevant council and the Secretary shall

			 consider—

				(1)the precision and accuracy of the available

			 trawl location data considered in making such determination;

				(2)the precision and accuracy of deep sea

			 coral and deep sea sponge presence data considered in making such

			 determination;

				(3)the economic cost of such designation to

			 industry and the ecological costs and benefits of such designation to deep sea

			 corals and deep sea sponges in the area; and

				(4)the ease of enforcement of such

			 designation.

				(c)Coral Habitat

			 Conservation ZonesNotwithstanding the considerations in

			 subsection (b), in delineating the boundary and determining the size of an area

			 to be designated as a Coral Habitat Conservation Zone, the relevant Council and

			 the Secretary—

				(1)shall ensure that each area that is

			 determined to contain a deep sea coral and sponge ecosystem is designated as a

			 Coral Habitat Conservation Zone; and

				(2)may include a buffer area around deep sea

			 corals or deep sea sponges present in such Zone to ensure the complete

			 protection of potential deep sea corals or deep sea sponges in the area or to

			 facilitate the enforcement of any appropriate prohibitions, rules, or

			 regulations within such Zone.

				7.Initial designation of

			 bottom trawl zones

			(a)Recommendation

			 by a councilNot later than

			 24 months after the date of enactment of this Act, each Council, after notice

			 and an opportunity for public comment, shall submit to the Secretary and the

			 Secretary shall publish in the Federal Register—

				(1)a list of all areas for which the Council

			 has responsibilities that were fished using bottom trawls during the 7-year

			 period ending on December 31, 2004; and

				(2)recommendations on which portions of the

			 areas identified in paragraph (1) should be designated as Bottom Trawl

			 Zones.

				(b)Standards for

			 initial designationAn area

			 may not be designated as a Bottom Trawl Zone if there is evidence that a deep

			 sea coral and sponge ecosystem is present in such area.

			(c)Designation

			 process

				(1)Proposed

			 ruleNot later than 9 months

			 after the date of the publication of a Council’s recommendations in the Federal

			 Register pursuant to subsection (a)(2), the Secretary shall publish in the

			 Federal Register a proposed rule to designate each area or the portion of such

			 area that does not contain a deep sea coral and sponge ecosystem as a Bottom

			 Trawl Zone.

				(2)Failure to

			 recommendIf a Council fails

			 to submit recommendations to the Secretary under subsection (a), not later than

			 33 months after the date of enactment of this Act, the Secretary shall publish

			 in the Federal Register a list of areas located in the area for which such

			 Council has responsibility that the Secretary proposes to designate as Bottom

			 Trawl Zones.

				(3)Comment

			 periodThe Secretary shall

			 accept comments on a proposal published under paragraph (1) or (2) for 60 days

			 after the date of such publication.

				(4)Final

			 determination

					(A)In

			 generalNot later than 30

			 days after the date of the end of the comment period described in paragraph

			 (3), the Secretary shall designate an area included in a proposal published

			 under paragraph (1) or (2) as a Bottom Trawl Zone if such area meets the

			 standards for such designation set out in subsection (b).

					(B)PublicationThe Secretary shall publish in the Federal

			 Register each designation made under subparagraph (A).

					(d)Activities

			 within Bottom Trawl ZonesAfter the date that is 30 days after the

			 date of the end of the comment period described in subsection (c)(3), bottom

			 trawls may not be used in an area that is not designated as a Bottom Trawl

			 Zone.

			8.Initial designation of

			 coral habitat conservation zones

			(a)Designation by

			 the Secretary

				(1)In

			 generalNot later than 60

			 days after the date of enactment of this Act, the Secretary shall designate as

			 a Coral Habitat Conservation Zone each area—

					(A)that a Council, prior to the date of

			 enactment of this Act, has designated as an area in which the use of bottom

			 trawls is prohibited for the protection of seafloor habitat; or

					(B)for which a map of the presence of deep sea

			 corals or deep sea sponges has been developed and for which the best available

			 data confirm the presence of deep sea corals or deep sea sponges.

					(2)Publication and

			 effective dateNot later than

			 60 days after the date of enactment of this Act, the Secretary shall publish in

			 the Federal Register each area designated as a Coral Habitat Conservation Zone

			 under paragraph (1) and such designation shall become effective on the date of

			 such publication.

				(b)Recommendation

			 by a council

				(1)Submission to

			 the secretaryNot later than

			 24 months after the date of enactment of this Act, each Council, after notice

			 and an opportunity for public comment, shall submit to the Secretary a list of

			 all areas known to contain deep sea corals or deep sea sponges.

				(2)Included

			 areasA list submitted by a

			 Council under paragraph (1) shall include each area that was considered for

			 designation as a Bottom Trawl Zone under section 7(a) if such area that was

			 determined by the Council or the Secretary to contain a deep sea coral and

			 sponge ecosystem.

				(3)PublicationThe Secretary shall publish in the Federal

			 Register a list submitted by a Council under paragraph (1).

				(c)Designation

			 process

				(1)Proposed

			 ruleNot later than 9 months

			 after the date of the publication of a Council’s recommendations pursuant to

			 subsection (b)(3), the Secretary shall publish in the Federal Register a

			 proposed rule to designate each area identified in such publication as a Coral

			 Habitat Conservation Zone.

				(2)Failure to

			 recommendIf a Council fails

			 to submit recommendations to the Secretary under subsection (b)(1), not later

			 than 33 months after the date of enactment of this Act, the Secretary shall

			 publish in the Federal Register a list of areas located in the area for which

			 such Council has responsibility that the Secretary proposes to designate as

			 Coral Habitat Conservation Zones.

				(3)Comment

			 periodThe Secretary shall

			 accept comments on any proposed rule published under paragraph (1) or (2) for

			 60 days after the date of such publication.

				(4)Final

			 determination

					(A)In

			 generalNot later than 30

			 days after the date of the end of the comment period described in paragraph

			 (3), the Secretary shall—

						(i)designate each area, or portion of such

			 area, included in a proposed rule published under paragraph (1) as a Coral

			 Habitat Conservation Zone, if there is rational basis for such designation;

			 or

						(ii)if the Secretary fails to make a

			 designation under clause (i) for an area, provide a justification for such

			 failure.

						(B)PublicationThe Secretary shall publish in the Federal

			 Register each designation made under subparagraph (A)(i) or justification

			 required under subparagraph (A)(ii).

					(C)InactionIf the Secretary does not publish the

			 designation of an area under subparagraph (A)(i) or the justification required

			 under subparagraph (A)(ii) for such area within 30 days of the date of the end

			 of the comment period described in paragraph (3), such area shall be deemed to

			 be a Coral Habitat Conservation Zone as if so designated by the

			 Secretary.

					9.Undesignated

			 areasAn area not initially

			 designated as a Bottom Trawl Zone under section 7 or as a Coral Habitat

			 Conservation Zone under section 8 shall be available for subsequent designation

			 as a Bottom Trawl Zone under section 10 or as a Coral Habitat Conservation Zone

			 under section 11.

		10.Subsequent

			 designation of bottom trawl zones

			(a)Standards for

			 subsequent designationAfter

			 the initial designations of Bottom Trawl Zones made under section 7, the

			 Secretary, in consultation with the relevant Council, shall designate an area

			 as a Bottom Trawl Zone if—

				(1)the area has been surveyed for the presence

			 of deep sea corals and deep sea sponges; and

				(2)there is no deep sea coral and sponge

			 ecosystem present in the area.

				(b)Recommendation

			 by a councilUpon the

			 recommendation of the appropriate Council, the Secretary may consider any

			 previously undesignated area for designation as a Bottom Trawl Zone. The

			 Secretary may designate such area as a Bottom Trawl Zone under this section

			 only if such area meets the designation standards set out in paragraphs (1) and

			 (2) of subsection (a).

			(c)Designation

			 process

				(1)Proposed

			 ruleThe Secretary shall

			 publish in the Federal Register a proposed rule to designate an area that is

			 not a Bottom Trawl Zone or a Coral Habitat Conservation Zone and that meets the

			 standards set out in paragraphs (1) and (2) of subsection (a) as a Bottom Trawl

			 Zone whether identified by the Secretary or by a Council pursuant to subsection

			 (b).

				(2)Comment

			 periodThe Secretary shall

			 accept comments on any proposed rule published under paragraph (1) for 60 days

			 after the date of the publication of such proposed rule.

				(3)Final

			 determination

					(A)In

			 generalNot later than 30

			 days after the date of the end of the comment period described in paragraph

			 (2), the Secretary shall designate as a Bottom Trawl Area each area, or part of

			 such area, included in a proposed rule published under paragraph (1) if the

			 area meets the requirements of paragraphs (1) and (2) of subsection (a).

					(B)PublicationThe Secretary shall publish in the Federal

			 Register each designation made under subparagraph (A).

					11.Subsequent

			 designation of Coral habitat conservation zones

			(a)Standards for

			 subsequent designationThe

			 Secretary, in consultation with the Councils, shall designate an area as a

			 Coral Habitat Conservation Zone if the best available data indicate the

			 presence of a deep sea coral and sponge ecosystem in such area.

			(b)Subsequent

			 designation through bycatch records, research, or mapping

				(1)Review of

			 dataThe Secretary shall

			 continually collect and review, for the purpose of making a determination on

			 the presence of deep sea coral and sponge ecosystems in an area, the following

			 data:

					(A)Bycatch records.

					(B)Data and analysis that results from the

			 mapping and research conducted pursuant to section 5.

					(C)Any other research, mapping, or survey data

			 that the Secretary determines is appropriate.

					(2)Designations

			 based on the review of dataIf the Secretary, in consultation with the

			 relevant Council, determines that data reviewed under paragraph (1) indicates

			 the presence of a deep sea coral and sponge ecosystem, the Secretary, in

			 consultation with the Council, shall designate the area as a Coral Habitat

			 Conservation Zone and, if appropriate, terminate the designation of the area as

			 a Bottom Trawl Zone.

				(c)Recommendation

			 by a councilUpon the

			 recommendation of the appropriate Council, the Secretary may consider any area

			 for designation as a Coral Habitat Conservation Zone.

			(d)Designation

			 process

				(1)Proposed

			 ruleThe Secretary shall

			 publish in the Federal Register a proposed rule to designate an area identified

			 by the Secretary, in consultation with the appropriate Councils, under

			 subsection (a) or (b) or by a Council under subsection (c) as a Coral Habitat

			 Conservation Zone if data indicate the presence of a deep sea coral and sponge

			 ecosystem in such area.

				(2)Comment

			 periodThe Secretary shall

			 accept comments on any proposed rule published under paragraph (1) for 60 days

			 after the date of the publication of such proposed rule.

				(3)Final

			 determination

					(A)In

			 generalNot later than 30

			 days after the date of the end of the comment period described in paragraph

			 (2), the Secretary shall—

						(i)designate as a Coral Habitat Conservation

			 Zone each area, or part of such area, included in a proposed rule published

			 under paragraph (1) if data indicate the presence of a deep sea coral and

			 sponge ecosystem in such area; or

						(ii)if the Secretary fails to make a

			 designation under clause (i) for an area, provide a justification that explains

			 the reasons that the best available data do not indicate the presence of a deep

			 sea coral and sponge ecosystem in such area.

						(B)PublicationThe Secretary shall publish in the Federal

			 Register each designation made under subparagraph (A)(i) or justification

			 required under subparagraph (A)(ii).

					(C)InactionIf the Secretary does not publish the

			 designation of an area under subparagraph (A)(i) or the justification required

			 under subparagraph (A)(ii) for such area within 30 days of the date of the end

			 of the comment period described in paragraph (2), such area shall be deemed to

			 be a Coral Habitat Conservation Zone as if so designated by the

			 Secretary.

					12.Stricter regulation

			 permitted and savings clause

			(a)In

			 generalNothing in this Act

			 shall restrict the authority provided to the Secretary by any other provision

			 of law to promulgate, with or without the advice of the appropriate Council,

			 fishery or habitat protection measures for any purpose that are more

			 restrictive than the measures set out in this Act.

			(b)Savings

			 clauseAll rules and

			 regulations issued by the Secretary under the Magnuson-Stevens Fishery

			 Conservation and Management Act (16 U.S.C. 1801 et seq.) pertaining to the

			 conservation, management, or protection of deep sea corals or deep sea sponges

			 shall continue in full force and effect after the date of enactment of this Act

			 until modified or rescinded by the Secretary, in exercise of the authority

			 provided to the Secretary under any provision of law.

			13.Use of vessel

			 monitoring systemsNot later

			 than 24 months after the date of enactment of this Act, a vessel that uses a

			 bottom trawl in waters deeper than 50 meters shall use a Vessel Monitoring

			 System capable of accurately detecting and reporting the position of the vessel

			 whenever the vessel leaves port with a bottom trawl on board.

		14.Penalties and

			 enforcement

			(a)Civil

			 penaltiesAny person who is

			 found by the Secretary, after notice and an opportunity for a hearing in

			 accordance with section 554 of title 5, United States Code, to have violated

			 the prohibition set out in section 7(d) is liable to the United States for a

			 civil penalty under section 308 of the Magnuson-Stevens Fishery Conservation

			 and Management Act (16 U.S.C. 1858) as if such person had committed an act

			 prohibited by section 307 of such Act (16 U.S.C. 1857).

			(b)Criminal

			 offenses

				(1)OffensesA person is guilty of an offense if the

			 person commits an act prohibited by subparagraph (D), (E), (F), (H), (I), or

			 (L) of section 307(1) of the Magnuson-Stevens Fishery Conservation and

			 Management Act (16 U.S.C. 1857(1)) in an area designated as a Coral Habitat

			 Conservation Zone.

				(2)PunishmentAn offense referred to in paragraph (1) is

			 punishable by the punishments set out in section 309(b) of the Magnuson-Stevens

			 Fishery Conservation and Management Act (16 U.S.C. 1859(b)).

				(c)Civil

			 forfeituresAny fishing

			 vessel (including its fishing gear, furniture, appurtenances, stores, and

			 cargo) used, and fish (or the fair market value thereof) taken or retained, in

			 any manner, in connection with or as a result of the commission of a violation

			 of the prohibition set out in section 7(d) (other than such a violation for

			 which the issuance of a citation is sufficient sanction) shall be subject to

			 the civil forfeiture provisions set out in section 310 of the Magnuson-Stevens

			 Fishery Conservation and Management Act (16 U.S.C. 1860).

			(d)EnforcementThe provisions of this Act shall be

			 enforced by the officers responsible for the enforcement of the

			 Magnuson-Stevens Fishery Conservation and Management Act as provided for in

			 subsection (a) of section 311 of such Act (16 U.S.C. 1861). Such officers shall

			 have the powers and authorities to enforce this Act as are provided in such

			 section.

			15.International

			 protections for deep sea corals and deep sea spongesThe President is authorized to permit the

			 Secretary, in consultation with the Secretary of State, to work with

			 appropriate international organizations and foreign nations to develop the data

			 necessary to identify areas located in international waters that contain deep

			 sea corals or deep sea sponges and to protect such deep sea corals or deep sea

			 sponges.

		16.Reports to

			 Congress

			(a)In

			 generalNot more than 3 years

			 after the date of enactment of this Act, and every 3 years thereafter, the

			 Secretary shall publish and submit to Congress a report on the activities

			 undertaken to carry out the provisions of this Act.

			(b)ContentEach report required by subsection (a)

			 shall include—

				(1)a description of the activities carried out

			 to protect and define areas in which the use of bottom trawls has traditionally

			 been permitted;

				(2)a description of the activities carried out

			 to protect and monitor deep sea corals or deep sea sponges;

				(3)a description of any area designated either

			 as a Bottom Trawl Zone or a Coral Habitat Conservation Zone;

				(4)a summary of the research strategy created

			 pursuant to section 5;

				(5)a summary of any bycatch or other data that

			 indicates the presence of a deep sea coral and sponge ecosystem in an area;

			 and

				(6)a summary of geologic structures that

			 indicate the presence of deep sea coral and sponge ecosystems in an area, as

			 determined by research activities described in section 5.

				(c)PublicationNotice of the availability of each report

			 required by this section shall be published in the Federal Register.

			17.Authorization of

			 appropriationsThere is

			 authorized to be appropriated $15,000,000 to carry out this Act.

		

